Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the double patenting rejection set forth in this Office action. Claim 1 recites the combination of elements not found in the prior art. Specifically claim 1 recites the elements of:
receiving, from the client device at the retail service server, a selection of one of the unique anonymous identifiers;  
completing a first transaction between the client device and the retail service server for an amount substantially equal to the sum of the price of the retail item provided by the merchant corresponding to the selected unique anonymous identifier and the associated estimated delivery fee;  
completing a second transaction between the retail service server and the merchant corresponding to the selected unique anonymous identifier to generate an order with a unique order identifier, and without revealing an identity of the user of the client device; and 
transmitting, from the retail service server to a selected driver of the driver service, order information including the unique order identifier and the identity of the retail merchant. 
Therefore, claim 1 and its dependent claims would be allowable if rewritten or amended to overcome the double patenting rejection set forth in this Office action. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,776,843 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: 

Claim 1: US 10,776,843 B2 claims a method for facilitating anonymous local retail sales, comprising: 
providing, from a retail service server to a client device, an interactive client-side web page that accepts an input from the client device (claim 1 lines 1-6); 
receiving, at the retail service server, from the client device, an input including an identification of a retail item and indication of a location of a user of the client device (claim 1 lines 7-10); 
determining, by the retail service server, based on the indication of the location of the user of the client device, a geographic location of the user (claim 1 lines 11-13); 
identifying, by the retail service server, a plurality of merchants in an area around the location of the user, bounded by a preselected geographic limit (claim 1 lines 14-16); 
transmitting, from the retail service server to each one of the plurality of merchants, an identification of the retail item (claim 1 lines 17-19); 
receiving, at the retail service server, in response to transmitting the identification of the retail item, from at least some of the plurality of merchants, a price for the retail item at which the one of the retail merchants will sell the retail item using the retail service server (claim 1 lines 20-24); 
identifying, by the retail service server, a location of at least one driver of a driving service within a bounded vicinity of the location of the user (claim 1 lines 25-27); 
estimating a driving fee and delivery time based on the location of the at least one driver for each one of the at least some of the plurality of retail merchants and distance between each (claim 1 lines 28-33); 
providing to the client device, a web page response including a listing showing the price for each one of the at least some retail merchants without identifying any of the retail merchants, and using a unique anonymous identifier for each one of the retail merchants, and the associated estimated delivery fee associated with each one of the retail merchants (claim 1 lines 34-40); 
receiving, from the client device at the retail service server, a selection of one of the unique anonymous identifiers (claim 1 lines 41-43); 
completing a first transaction between the client device and the retail service server for an amount substantially equal to the sum of the price of the retail item provided by the merchant corresponding to the selected unique anonymous identifier and the associated estimated delivery fee (claim 1 lines 44-49); 
completing a second transaction between the retail service server and the merchant corresponding to the selected unique anonymous identifier to generate an order with a unique order identifier, and without revealing an identity of the user of the client device (claim 1 lines 50-54); and 
transmitting, from the retail service server to a selected driver of the driver service, order information including the unique order identifier and the identity of the retail merchant (claim 1 lines 55-58).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Thomas (US 2013/0325645) (“Thomas”) teaches a method (para [0015] lines 1-2) for facilitating anonymous (para [0019] lines 1-9) local retail sales (para [0031] lines 1-3), comprising: providing, from a retail service server (fig 3 element 150) to a client device (fig 3 element 110), an interactive client-side web page that accepts an input from the client device (para [0038] lines 1-7; see also para [0039] lines 1-17 and para [0046] lines 8-16); receiving, at the retail service server, from the client device, an input including an identification of a retail item (para [0040] lines 1-14) and a location . . . (para [0049] lines 1-7); identifying, by the retail service server, a plurality of merchants in an area . . . (para [0069] lines 6-11); transmitting, from the retail service server to each one of the plurality of merchants, an identification of the retail item (para [0040] lines 7-14); receiving, at the retail service server, in response to transmitting the identification of the retail item, from at least some of the plurality of merchants (para [0071] lines 1-6), a price for the retail item at which the one of the retail merchants will sell the retail item using the retail service server (para [0071] lines 16-23; see also para [0030] lines 1-4); . . . providing to the client device, a web page response including a listing showing the price for each one of the at least some retail merchants without identifying any of the retail merchants (para [0072] lines 1-10; see also para [0071] lines 16-23). 
Zhou et al (US 2018/0308038) (“Zhou”) teaches receiving . . . a location of a user of the client device (para [0011] lines 11-14; see also para [0032] lines 7-29 and para [0046] lines 8-27); identifying . . . a plurality of merchants in an area around the location of the user, bounded by a preselected geographic limit (para [0011] lines 18-23; see also para [0047] lines 3-8); identifying, by the retail service server, a location of at least one driver of a driving service within a bounded vicinity of the location of the user (para [0020] lines 9-14; see also para [0037] lines 4-13); estimating a driving fee and delivery time based on the location of the at least one driver for each one of the at least some of the plurality (para [0013] lines 1-11; see also para [0037] lines 4-13, para [0022] lines 21-23, and para [0056] lines 11-20); and 28Docket No. DANA_19_NPA1providing to the client device . . . the associated estimated delivery fee associated with each one of the retail merchants (fig 3A elements 310 and 321; see also para [0056] lines 11-20). 
Case (US 2009/0012874) (“Case”) teaches using a unique anonymous identifier for each one of the retail merchants (para [0026] lines 12-16). 
Bell et al (US 2019/0205834) (“Bell”) teaches integrating delivery services with merchants via an API. 
Chraibi et al (US 2019/0019146) (“Chraibi”) teaches arranging delivery services. 
Fabian et al (US 2015/0019384) (“Fabian”) teaches enabling direct sale and shipping of a product from a manufacturer. 
Wang et al (US 2014/0278903) (“Wang”) teaches evaluating prices for competitive retail stores within a geographic region of a POS after concluding a transaction. 
Howes et al (US 2013/0325686) (“Howes”) teaches anonymizing transactions between a clearing agent in communication with a trading database and a client terminal. 
Rogers et al (US 8,204,790) (“Rogers”) teaches a demand-side framework for bringing together prospective buyers and sellers. 
Selig (US 2008/0184159) (“Selig”) teaches browser extensions including toolbar logic to provide a toolbar. 
Walter et al (US 2003/0171994) (“Walter”) teaches conducting a purchase/sales transaction over a computer network where the customer remains anonymous to the merchant. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224.  The examiner can normally be reached on M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NAEEM U HAQ/Primary Examiner, Art Unit 3625